Case 1:19-cv-01105-PAB-MEH Document 20 Filed 06/18/19 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          1:19-cv-01105-PAB-MEH                       Date: June 18, 2019
  Courtroom Deputy:         Molly Davenport                             FTR: Courtroom A 501

  Parties:                                                              Counsel:

  COLORADO DEPARTMENT OF PUBLIC HEALTH                                  Lukas Staks
  AND ENVIRONMENT, HAZARDOUS MATERIALS                                  David Banas
  AND WASTE MANAGEMENT DIVISION,

       Plaintiff,

  v.

  USA, et al,                                                           Patrick Jacobi

       Defendants.


                             COURTROOM MINUTES/MINUTE ORDER
                                 SCHEDULING CONFERENCE


  Court in session:         10:05 a.m.

  Court calls case. Appearances of counsel.

  Discussion was held regarding the parties agreement to start discovery after the defendant files a
  response to the Complaint (answer due August 20, 2019). Defendant advised the Court that they
  expect to file a Motion to Stay pending a ruling on their responsive pleading.

  No Scheduling Order will be entered at this time.

  Plaintiff’s counsel will request a Status Conference following briefing on the defendants’
  responsive pleading.

  Court in recess:     10:31 a.m.            (Hearing concluded)
  Total time in Court: 0:24
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Court Reporting & Video, Inc. at (303) 629-8534.
